NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                   KARLI B.,
                                   Appellant,

                                        v.

              DEPARTMENT OF CHILD SAFETY, A.G., B.K,
                           Appellees.

                             No. 1 CA-JV 14-0336
                              FILED 7-23-2015


           Appeal from the Superior Court in Maricopa County
                              No. JS17212
              The Honorable Bradley H. Astrowsky, Judge

                                  AFFIRMED


                                   COUNSEL

Denise L. Carroll, Scottsdale
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee Department of Child Safety
                         KARLI B. v. DCS, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Maurice Portley joined.


O R O Z C O, Judge:

¶1           Karli B. (Mother) appeals from the termination of her parental
rights to A.G. and B.K. (collectively the Children). For the following
reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            A.G. was born in November 2011. In April of 2012, Mother
filed an order of protection against Harvest G. (Father)1 following a
physical altercation between the parties during which Father choked and
hit Mother and broke her cell phone while A.G. was present. Father was
placed on probation and ordered to complete twenty-six domestic violence
classes.

¶3            In June 2012, Department of Child Services (DCS) received a
report alleging A.G. had been sexually abused. Mother left A.G. with a
friend overnight, and her maternal grandmother picked A.G. up the
following day. After taking A.G. to a hospital, a medical exam revealed
A.G. had bruising and injuries to her genitalia. A.G. went into DCS care
that month and was ultimately placed with her maternal grandparents.

¶4            Mother reconciled with Father and had the order of
protection quashed, claiming she needed Father’s help “getting [A.G.]
back.” Mother acknowledged Father had not completed the terms of his
probation, but believed he had taken enough classes to “understand fully
what domestic violence is.”       Mother admitted to participating in
prostitution and using drugs during this time.

¶5          The DCS assigned Mother a family preservation team that
worked with Mother in several different residences because she did not
have her own apartment and lived with Father, a friend, and a cousin from
August until October 2012. The team was concerned that Mother was

1     Father’s parental rights were severed, but he is not a party to this
appeal.


                                    2
                          KARLI B. v. DCS, et al.
                          Decision of the Court

unable to provide a stable home for A.G., exhibited a lack of judgment in
determining safe and appropriate individuals to allow contact with A.G,
was not following through with her substance abuse treatment, and was
pregnant in an unstable environment. DCS instituted an out-of-home
safety plan to allow Mother to make progress with family preservation
services. A.G. was found dependent as to Mother in December 2012.

¶6            B.K. was born in April 2013 and was taken into DCS care at
birth. She was later placed in the care of her maternal great aunt and uncle.
DCS informed the juvenile court that Mother failed to provide evidence of
stable employment, provide appropriate housing, comply with DCS
services, address her substance abuse issue, etc. B.K. was found dependent
as to Mother in May 2013.

¶7           Mother was referred to Terros Family First for substance
abuse treatment, but did not complete the program. She was also assigned
a parent aide through Arizona Baptist Children’s Services and was
scheduled to have twice-weekly visits with the Children. However, she
missed sixteen of fifty-two scheduled visits. Mother admitted to not
working cooperatively with her parent aide and failing to maintain full-
time employment and a stable residence. Mother obtained her own home
in February 2014.

¶8            DCS later referred Mother to James S. Thal, Ph.D. for a
psychological evaluation. Dr. Thal concluded Mother demonstrated
“narcissism, deceitfulness, poor impulse control, lack of remorse, and other
self-defeating behaviors.” Dr. Thal further opined Mother manifested a
significant “character disorder” that would negatively impact the Children
and that they could not safely be returned to Mother’s care. He
recommended severance and adoption as the best case plan for the
Children.

¶9            The Children’s guardian ad litem petitioned for termination
of Mother’s parental rights, alleging the Children had been in DCS care for
at least nine months and Mother “substantially neglected or willfully
refused to participate in services designed to remedy the circumstances that
have brought the [C]hildren into care.” At the time of the severance
hearing, A.G. and B.K. had been removed from Mother’s care for just under
two years and a little over a year, respectively.

¶10          The juvenile court granted the severance, finding termination
proper under Arizona Revised Statutes (A.R.S) section 8-533.B.8(a)-(c),
length of time in care, and that severance was in the Children’s best



                                     3
                             KARLI B. v. DCS, et al.
                             Decision of the Court

interests. Mother timely appealed and we have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 8-235.A, 12-
120.21.A.1, and -2101.A (West 2015).2

                                 DISCUSSION

¶11           We review an order terminating parental rights for an abuse
of discretion and will affirm if the ruling is supported by sufficient
evidence. Calvin B. v. Brittany B., 232 Ariz. 292, 296, ¶ 17 (App. 2013). “We
view the evidence in the light most favorable to sustaining the [juvenile]
court’s ruling.” Id.

¶12            “To terminate parental rights, a juvenile court must first find
by clear and convincing evidence. . .the existence of at least one statutory
ground for termination pursuant to [A.R.S. § 8-533.B], and must also find
by a preponderance of the evidence that termination is in the child’s best
interests.” Jennifer G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 450, 453, ¶ 12 (App.
2005) (citations omitted).

I.     Grounds for Termination

¶13            The juvenile court concluded severance was proper under
A.R.S. § 8-533.B.8(a)-(c), length of time in care. Mother argues “the State
failed to prove the essential basis for severance on all counts.” We will
affirm its ruling if it legally correct on any ground. Wetherill v. Basham, 197
Ariz. 198, 202, ¶ 9 (App. 2000).

¶14           Mother argues “the evidence produced at trial proved that
she has shown a tremendous good faith effort in attempting to reunite with
her children.” “Because the trial court is in the best position to weigh the
evidence, judge the credibility of the parties, observe the parties, and make
appropriate factual findings, this court will not reweigh the evidence but
will look only to determine if there is evidence to sustain the court’s ruling.”
Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004)
(internal punctuation and citations omitted).

¶15           We find termination of Mother’s parental rights to B.K. and
A.G. was proper under A.R.S. § 8-533.B.8(b) and (c), respectively. Under
section 8-533.B, sufficient evidence to justify termination includes:




2     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                         4
                            KARLI B. v. DCS, et al.
                            Decision of the Court

       8. That the child is being cared for in out-of-home placement
       under the supervision of the juvenile court, the division or a
       licensed child welfare agency, that the agency responsible for
       the care of the child has made a diligent effort to provide
       appropriate reunification services and that one of the
       following circumstances exists:

                                       …

       (b) The child who is under three years of age has been in an
       out-of-home placement for a cumulative total period of six
       months or longer pursuant to court order and the parent has
       substantially neglected or willfully refused to remedy the
       circumstances that cause the child to be in an out-of-home
       placement, including refusal to participate in reunification
       services offered by the department.

       (c) The child has been in an out-of-home placement for a
       cumulative total period of fifteen months or longer pursuant
       to court order or voluntary placement pursuant to § 8-806, the
       parent has been unable to remedy the circumstances that
       cause the child to be in an out-of-home placement and there
       is a substantial likelihood that the parent will not be capable
       of exercising proper and effective parental care and control in
       the near future.

(Emphasis added).

¶16           There is no dispute the Children were in an out-of-home
placement for the requisite statutory periods. Thus, we consider whether
sufficient evidence supports the juvenile court’s finding that DCS made a
diligent effort to provide unification services and that Mother refused to
participate in those services.

¶17           “In considering the grounds for termination prescribed in
[A.R.S. § 8-533.B.8], the court shall consider the availability of reunification
services to the parent and the participation of the parent in these services.”
A.R.S. § 8-533.D. However, DCS is not required to “provide every
conceivable service or to ensure that a parent participates in each service it
offers.” Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 235, ¶ 15 (App.
2011) (internal punctuation omitted).

¶18          DCS assigned Mother a family preservation team and
assigned her an out-of-home safety plan to help her make progress with the


                                        5
                           KARLI B. v. DCS, et al.
                           Decision of the Court

family reunification plan. She was also referred to the Terros Family First
Program, but failed to complete treatment. Mother was also granted
visitation with the Children, but missed sixteen of the fifty-two scheduled
visits. Moreover, Mother did not obtain stable housing until nearly two
years following A.G.’s placement in out-of-home care and a year after B.K.’s
birth. The DCS caseworker testified:

       [Mother] has only recently begun to demonstrate any
       responsibility for – or acceptance of responsibility for what
       brought [the Children] into care. She still minimizes the
       domestic violence between herself and [Father] and how that
       affected [the Children]. She does not recognize how domestic
       violence in relationships around her affects her ability to
       safely and appropriately parent [the Children]. She []
       continues to be dishonest with her service provider. She is
       not addressing her mental health issues and knowing that her
       mental health issues and her domestic violence issues were
       the main goal, she did not follow through with setting up her
       second counseling referral.

¶19           On this record, DCS met its statutory obligation to provide
reunification services and Mother “substantially neglected or willfully
refused to remedy the circumstances that cause[d]” the Children to go into
out-of-home care. See A.R.S. § 8-533.B.8. See also In re Maricopa Cnty. Juv.
Action No. JS-501904, 180 Ariz. 348, 352-53 (App. 1994) (finding severance
proper when mother failed to complete DCS recommended drug treatment
programs and failed to attend scheduled visits with her children).

¶20           Moreover, sufficient evidence supports a substantial
likelihood that Mother “will not be capable of exercising proper and
effective parental care and control in the near future” with regards to A.G.
See A.R.S. § 8-533.B.8(c). When asked if Mother could demonstrate
“minimally adequate parenting skills in the foreseeable future,” Dr. Thal
concluded that the prognosis was poor. He also opined that the Children
could be at risk for neglect and abuse while in Mother’s care.

II.    The Children’s Best Interests

¶21           Mother next argues the trial court erred by finding
termination was in the Children’s best interest because they are bonded to
her and “would suffer a detriment if her rights were terminated.” Factors
to consider in a determination of a child’s best interest include whether: “1)
an adoptive placement is immediately available; 2) the existing placement



                                       6
                          KARLI B. v. DCS, et al.
                          Decision of the Court

is meeting the needs of the child; and 3) the children are adoptable.”
Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 380, ¶ 30 (App. 2010)
(citations omitted).

¶22           Sufficient evidence supported the juvenile court’s finding.
The DCS caseworker testified that termination was in the Children’s best
interest because they had “an anxious bond” with Mother and both had
bonded with their caregivers. She also testified that the Children’s
caregivers were meeting their “every need” and would be “appropriate
placement[s] to adopt” them. She concluded that the Children were
adoptable even if not adopted by their current caregivers because they are
“very loving and can form bonds with other individuals relatively easy.”
Thus, we affirm the juvenile court’s ruling.

                              CONCLUSION

¶23          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights to the Children.




                                   :ama




                                     7